DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/22 has been entered.

Response to Amendment
Claims 1, 3, 7-9, 11-16, 19, and 20 are pending in the application.  Claims 2, 4-6, 10, 17, and 18 have been canceled.  
The declaration under 37 CFR § 1.132 filed 5/16/22 is sufficient to overcome the rejection of claim 1 based upon the application of the Takeuchi reference applied under 35 U.S.C. § 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo (EP 3 391 833 A1) and Divino et al. (US 2013/0190801 A1) (“Divino).
Regarding claim 1, Porter discloses (Figures 1-7B) a vaso-occlusive device, comprising: an elongate vaso-occlusive structure (10/100) comprising a braided mesh body (40, 50; paragraph 0037) configured for implantation in an aneurysm sac (paragraph 0037). Porter discloses that an entirety of the braided mesh body is made out of the Platinum Group metals, such as, platinum, rhodium, palladium, rhenium, as well as tungsten, gold, silver, tantalum, and alloys of these metals (paragraph 0045).  Porter further discloses that these metals have significant radiopacity and their alloys may be tailored to accomplish an appropriate blend of flexibility and stiffness (paragraph 0045).  Porter discloses that the mesh body is capable of collapsing to have a first cross-sectional dimension when constrained within a delivery catheter, wherein the mesh body is biased to self-expand from the collapsed configuration (paragraph 0003) into an expanded configuration having a second cross-sectional dimension greater than the first cross-sectional dimension (radially expanded; paragraph 0005) when deployed out of the delivery catheter into the aneurysm sac, and wherein the mesh body has a length greater than 5 cm (paragraph 0042).
However, Porter fails to explicitly disclose that the braided mesh body is made out of gold-platinum alloy wires, wherein the AuPt alloy comprises platinum within the range of 25%-40% by weight.  Porter also fails to disclose that the mesh body has a bending stiffness of less than 150 mN/mm.
In the same field of endeavor, Okubo teaches (Figure 3) a vaso-occlusive device made out of a gold-platinum (AuPt) alloy wire, wherein the AuPt alloy comprises platinum within the range of 24%-34% by weight (paragraph 0016). Okubo teaches that this alloy is artifact-free (paragraph 0008). An artifact refers to a phenomenon that an MRI image is distorted (false images) by a difference between the magnetic susceptibility of a metal in a magnetic field and the magnetic susceptibility of a biological tissue in a region around the magnetic field. An artifact can hinder accurate diagnoses and accurate surgeries (paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh body to be made out of braided gold-platinum (AuPt) alloy wires, wherein the AuPt alloy comprises platinum within the range of 25%-40% by weight, as taught by Okubo. Porter discloses that an entirety of the braided mesh body is made out of the Platinum Group metals, such as, platinum, rhodium, palladium, rhenium, as well as tungsten, gold, silver, tantalum, and alloys of these metals (Porter, paragraph 0045). Okubo teaches that an AuPt alloy is a beneficial material for forming wires of a vaso-occlusive device. This modification would provide a braided mesh formed of wire that has biocompatibility, excels in anticorrosion, and is artifact-free (Okubo, paragraph 0008). NOTE: the claimed range is 25%-40% platinum by weight. Okubo teaches a range of 24%-34%, which substantially overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
In the same field of endeavor, Divino teaches (Figures 1A-3) a vaso-occlusive device (304) that is formed of a metallic wire material (platinum alloy, paragraph 0096).  Divino teaches that several characteristics of the wire may affect the performance, flexibility, or bendability of the coil (304). For example, the material, cross-sectional shape, diameter, surface finish, shape, and/or size of each wire may be manipulated in order to optimize flexibility of the coil (paragraph 0100).  Divino teaches that "lateral flexibility" may refer to a relative bendability of a wire away from its longitudinal axis and is tested by standard tests such as a 3-point bending test (paragraph 0108). As such, each of the above properties and combinations thereof are recognized as result-effective variables, in that adjusting any single or combination of these properties adjusts the flexibility/bending stiffness of the device. As stated above, Porter in view of Okubo teaches that alloys of Platinum Group metals may be tailored to accomplish an appropriate blend of flexibility and stiffness (Porter, paragraph 0045).

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wires forming the braided mesh body of the vaso-occlusive device taught by Porter in view of Okubo such that the braided mesh body has a resulting bending stiffness of less than 150 mN/mm, since “it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.”  In re Aller, 105 USPQ 233.
Regarding claim 3, Porter in view of Okubo and Divino teaches that the AuPt alloy has a Young's modulus less than 25x106 pounds per square inch (psi) (or 172.36 GPa). NOTE: the Young’s modulus recited in claim 3 is a characteristic of the material disclosed in claim 1. Gold has a Young’s modulus of 78 GPa and platinum has a Young’s modulus of 168 GPa (see https://web.archive.org/web/20171218224723/https://periodictable.com/Properties/A/Yo ungModulus.v.html). Thereby, an alloy of AuPt must necessarily be less than 172.36 GPa in particular, when platinum has a weight within the claimed range.
Regarding claim 7, Porter in view of Okubo and Divino teaches (Porter, Figure 6C) that the vaso-occlusive structure further comprises first and second helically wound portions (123) disposed at respective opposite ends of the mesh body (Porter, paragraph 0037).
Regarding claim 8, Porter in view of Okubo and Divino above teaches the invention substantially as claimed. However, the combined teaching fails to explicitly teach that each of the first and second helically wound coil portions is composed entirely of the AuPt alloy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the first and second helically wound coil portions to be composed entirely of the AuPt alloy for the same reasons the wires of the mesh were modified to be composed of the AuPt alloy. This modification would result in a vaso-occlusive device formed entirely of material that has biocompatibility, excels in anti-corrosion, and is artifact-free (Okubo, paragraph 0008).
Regarding claim 14, Porter in view of Okubo and Divino teaches (Porter, Figure 7A) that the mesh body has a tubular configuration having a circular cross-section in the expanded configuration (Porter, paragraph 0040).

Claims 9 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo (EP 3 391 833 A1) and Divino et al. (US 2013/0190801 A1) (“Divino) as applied to claim 1 above, and further in view of Wallace et al. (US 9,060,777 B1) (“Wallace”).
Regarding claim 9, Porter in view of Okubo and Divino teaches the invention substantially as claimed, as set forth above for claim 1.
Although Porter in view of Okubo and Divino teaches that the mesh portion comprises AuPt wires, the combined teaching is silent regarding the minimum cross-sectional dimension of the AuPt wires. Specifically, the combined teaching does not teach the AuPt wires have a minimum cross-sectional dimension in the range of 0.0008”-0.004”.
In the same field of endeavor, Wallace teaches (Figure 5) a vaso-occlusive device (501, 502, 503) comprising an elongate vaso-occlusive structure with a braided mesh body configured for implantation in an aneurysm sac. Wallace teaches that the braided mesh body is formed from a plurality of strands formed of a monofilament wire. Specifically, Wallace teaches that each of the wires have a thickness that is between about 0.0004”-0.0008” (Column 7, lines 29-49).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the AuPt wires taught by Porter in view of Okubo and Divino, by selecting each of the wires to have a thickness that is between about 0.0008”-0.004”, as Wallace sets forth that such a dimension is known in the art to be suitable for a braided vaso-occlusive device (Wallace, Column 7, lines 29-49). NOTE: the claimed range is 0.0008”-0.004”. Wallace teaches a range of 0.0004”-0.0008”, which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 13, Porter in view of Okubo and Divino teaches the invention substantially as claimed, as set forth above for claim 1. However, the combined teaching fails to explicitly teach that the mesh body has a braid angle in a range of 20-60 degrees in the expanded configuration.
In the same field of endeavor, Wallace teaches (Figure 5) a vaso-occlusive device (501,502, 503) comprising an elongate vaso-occlusive structure with a braided mesh body configured for implantation in an aneurysm sac. Wallace teaches that the mesh body has a braid angle in a range of 35-90 degrees in the expanded configuration (Column 7, lines 29-49).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mesh body taught by Porter in view of Okubo and Divino, by selecting a braid angle of the mesh to be in the range of 20-60 degrees in the expanded configuration, as Wallace sets forth that such an a braid angle is known in the art to be suitable for a braided vaso-occlusive device (Wallace, Column 7, lines 29-49). NOTE: the claimed range is 20-60 degrees. Wallace teaches a range of 35-90, which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo (EP 3 391 833 A1) and Divino et al. (US 2013/0190801 A1) (“Divino) as applied to claim 1 above, and further in view of Herbert et al. (US 2016/0331383 A1) (“Herbert”).
Regarding claim 11, Porter in view of Okubo and Divino teaches the invention substantially as claimed, as set forth above for claim 1. However, the combined teaching fails to teach that the mesh body has a wire count in a range of 8-96 wires.
In the same field of endeavor, Herbert teaches (Figures 1,3A, 5A-5E) a vaso-occlusive device, comprising: an elongate vaso-occlusive structure comprising a mesh body configured for implantation in an aneurysm sac, wherein the mesh body is made out of braided strands, wherein the mesh body has a strand count of 8-288 strands (paragraphs 0136 and 0140).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mesh body taught by Porter in view of Okubo and Divino, by selecting the a wire count in a range of 8-96 wires, as Herbert sets forth that such a wire count is known in the art to be suitable for a braided vaso-occlusive device (Herbert, paragraphs 0136 and 0140). NOTE: the claimed range is 8-96 wires. Herbert teaches a range of 8-288 wires in paragraph 0136 (and specifically 16 wires in paragraph 0140), which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 12, Porter in view of Okubo and Divino teaches the invention substantially as claimed, as set forth above for claim 1. However, the combined teaching fails to teach that the mesh body has a wire count in a range of 16-32 wires.
In the same field of endeavor, Herbert teaches (Figures 1,3A, 5A-5E) a vaso-occlusive device, comprising: an elongate vaso-occlusive structure comprising a mesh body configured for implantation in an aneurysm sac, wherein the mesh body is made out of braided strands, wherein the mesh body has a strand count of 8-288 strands (paragraphs 0136 and 0140).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mesh body taught by Porter in view of Okubo and Divino, by selecting the a wire count in a range of 16-32 wires, as Herbert sets forth that such a wire count is known in the art to be suitable for a braided vaso-occlusive device (Herbert, paragraphs 0136 and 0140). NOTE: the claimed range is 16-32 wires. Herbert teaches a range of 8-288 wires in paragraph 0136 (and specifically 16 wires in paragraph 0140), which overlaps the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (US 2017/0189035 A1) in view of Okubo (EP 3 391 833 A1) and Divino et al. (US 2013/0190801 A1) (“Divino) as applied to claim 1 above, and further in view of Sepetka et al. (US 2014/0200607 A1) (“Sepetka”).
Regarding claims 15 and 16, Porter in view of Okubo and Divino teaches that the mesh body can have a rectangular cross-section or any other suitable cross-section in the expanded configuration, as for example: an ovoid or elliptical (FIG. 4A), flattened with rounded edges (FIG. 4B), flattened tubular (FIG. 7B) cross-section or the like, or combinations thereof (Porter, paragraph 0036). Porter in view of Okubo and Divino further teaches (Okubo, Figure 3A) that the rectangular cross-section has a width (W1 or T1) in a range of 1.0 mm - 2.0 mm (Okubo, paragraph 0042).  However, Porter in view of Okubo and Divino fails to explicitly teach that the mesh body has an expanded tubular configuration with a rectangular cross-section.
In the same field of endeavor, Sepetka teaches (Figure 1) a vaso-occlusive device comprising a mesh body (10) made out of braided wires (paragraph 0050) configured for implantation in an aneurysm sac. Sepetka teaches that the mesh body has an expanded tubular configuration having a rectangular cross-section (paragraph 0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mesh body taught by Porter in view of Okubo and Divino to have an expanded tubular configuration with a rectangular cross-section, as taught by Sepetka. Porter discloses that the mesh body can have any suitable cross-section (Porter, paragraph 0036). Sepetka teaches that a mesh body with an expanded tubular configuration with a rectangular cross-section is suitable for space-filling applications within an aneurysm (Sepetka, paragraph 0050).
Regarding claims 19 and 20, Porter in view of Okubo and Divino teaches a vaso-occlusive treatment system, comprising: the vaso-occlusive device of claim 1 (see rejection of claim 1 above) and a delivery catheter (80) in which the vaso-occlusive device is disposed (Porter, paragraph 0034). However, the combined teaching fails to teach a pusher member to which the vaso-occlusive device is detachably coupled.
In the same field of endeavor, Sepetka teaches (Figures 1 and 29) a vaso-occlusive device comprising a mesh body (10) made out of braided wires (paragraph 0050) configured for implantation in an aneurysm sac. Sepetka further teaches a vaso-occlusive assembly comprising the vaso-occlusive device (10) and a pusher member (28) to which the vaso-occlusive device is detachably coupled (at 30; paragraph 0076). Sepetka further teaches a vaso-occlusive treatment system comprising the vaso-occlusive assembly and a delivery catheter (22) in which the vaso-occlusive assembly is disposed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vaso-occlusive treatment system taught by Porter in view of Okubo and Divino to include a pusher member to which the vaso-occlusive device is detachably coupled, as taught by Sepetka. This modification would provide a structure to deploy the vaso-occlusive device linearly from the delivery catheter that also aids in trackability (Sepetka, paragraphs 0067 and 0076).

Response to Arguments
Applicant’s arguments, see Remarks and Declaration Under CFR § 1.132, filed 5/16/22, with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the newly cited Divino et al. reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771  

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771